Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The request filed on 3/16/2022 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

The following action is a NON-FINAL OFFICE ACTION in response to the RCE filed on 3/16/2022.

The status of the claims is as follows:
	Claims 2, 3, and 6 have been cancelled; and
	Claims 1, 4-5, and 7-23 are herein addressed in detail below.
The drawings are objected to because Figure 1 has element “C” and newly amended Figure 4 (dated 9/17/2021) has the shaft as element “C” also .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, In claim 1, lines 9-10, the phraseology “a first driver in operative engagement with the first input of the gear box, and a second driver in operative engagement with the second input of the gear box”, in claim 14, lines 16-19, “a first driver in rotationally driving engagement with the output shaft via the first input shaft; and a second driver in rotationally driving engagement with the output shaft via the second input shaft”, in claim 22, lines 13-16, “a powered motor in operative engagement with the first input shaft of the gear assembly, and a manual actuation mechanism in operative engagement with the second input shaft of the gear assembly”, and  in claim 18, lines 2-4, “the first driver is in rotationally driving engagement with a first end of a rotational elongate assembly and the second driver is in rotationally driving engagement with an opposite second end of the elongate assembly” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
[NOTE: The first driver/powered motor may be connected to one of the first or second input of the gear box but the second driver/manual actuation mechanism appears to be only connected to sprockets (i.e., 210, 212 via shaft 214 and 216 via chain 215 and therefor is not connected to a “second input” per se.]

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, and 7-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is not readily understood how the second driver/manual actuation mechanism is connected to the second input of the gear box.  It appears that both the first driver and the second driver are connected to only one of the inputs of the gear box.  In more detail, the first driver/motor is connected (but not shown as the drawing objections above states) to one of the first or second inputs of the gear box and the second driver/manual actuation mechanism is connected to the same input as the first driver/motor but through a series of toothed gears, shaft(s), and chain(s).  How are both the first and second inputs being used to drive the carriage when both of the first and second drivers are connected (but not shown) to a single input?
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim(s) 1, 4, 8-11, 13-16, 18-19, and  21-23 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Payne (2006/0141255 A1) in view of Walravens et al. (7,481,133 B2).
As shown below, Payne (2006/0141255 A1) discloses an elevating cage apparatus (10) comprising a support structure (35), a carriage (20) coupled to the support structure (35) so that the carriage (20) is movable vertically with respect to the support structure (35) when the support structure (35) is in an upright position, a gear box and an electric motor [claims 4 and 15] assembly (25) [Claims 1, 14, and 22] wherein it is well known that an electric motor provides braking to hold a device (i.e., carriage, closure, etc.) in a stationary position [claim 8]; the carriage (20) moves along tracks (the sides of columns 45) extending vertically along the support structure [claim 9] via a plurality of rollers (55, see figure below)[Claim 10], wherein the carriage (20) extends from the support structure (35) in a cantilevered configuration (see figure below) [Claim 11]; wherein the carriage has a railing to form a cage (see figure below) [Claims 13 and 21]; and wherein the support (35 has a pair of spaced apart columns (45) and a cross member (see figure below) extending between the columns (45) [Claim 19].
Payne (2006/0141255 A1) fails to disclose a first and second input having a shared output with a first and second driver engaging the first and second inputs respectively which includes a worm drive and a manual actuation having a “crank” (i.e., claims 1, 5, 7-8, 14, 16-18, and 22-23).



    PNG
    media_image1.png
    572
    461
    media_image1.png
    Greyscale

Walravens et al. (7,481,133 B2) disclose an electric motor (M, i.e., a first driver) which drives gears 16 and 38 on one end (i.e., first input) of shaft (22) which moves a closure between an open and closed position and a second driver  (12, i.e., manual operation) which rotates wheel 20 at a second end (i.e., second input) of shaft (22).
It would have been obvious before the effective filing date of the claimed invention to provide the motor of Payne (2006/0141255 A1) with two different drives (i.e., motor driven and manual driven) for a common drivable shaft as taught by Walravens et al. (7,481,133 B2) since providing both a motor drive and a manual drive along a common shaft allows one to operate the carriage when the power is out and to utilize a single shaft provides efficiency to the drive assembly thereby saving costs.  Furthermore, the motor of Payne (2006/0141255 A1) would operate equally as well when utilizing two different drives separately to move a carriage.

As best understood, claim(s) 7 and 17 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Payne (2006/0141255 A1) and Walravens et al. (7,481,133 B2) as applied to claims 1 and 14 respectively above, and further in view of Mullet et al. (6,739,372 B2).
All of the elements of the instant invention are discussed in detail above except providing a worm drive between a motor and an output shaft.
Mullet et al. (6,739,372 B2) discloses a motor drive assembly having a worm drive connecting a motor to a drive shaft.
It would have been obvious before the effective filing date of the claimed invention to provide the motor assembly of Payne (2006/0141255 A1) in combination with Walravens et al. (7,481,133 B2) with a worm drive since a worm drive provides greater efficiency between a motor and drive shaft when positioned to drive about a 90 degrees angle.
Furthermore, the drive assembly of Payne (2006/0141255 A1) and Walravens et al. (7,481,133 B2) would operate equally as well when utilizing a worm drive.

As best understood, claim(s) 12 and 20 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Payne (2006/0141255 A1) and Walravens et al. (7,481,133 B2) as applied to claims 1 and 14 respectively above, and further in view of Yu et al. (10,281,435 B2).
All of the elements of the instant invention are discussed in detail above except providing a counterweight to offset the weight of the carriage.
Yu et al. (10,281,435 B2) disclose counterweights used in combination with a carriage to offset the weight of the carriage.
It would have been obvious before the effective filing date of the claimed invention to provide the elevating cage of Payne (2006/0141255 A1) with counterweights as taught by Yu et al. (10,281,435 B2) since counterweights provides less stress on a motor in order to drive a carriage over a higher vertical heights.
Furthermore, the assembly of Payne (2006/0141255 A1) would operate equally as well when utilizing counterweights when moving a carriage vertically.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to the applicant’s invention and more specifically, providing two different drivers (i.e., motor and manual) to move a device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634